ACCEPTED
                                                                                                12-14-00325-CR
                                                                                   TWELFTH COURT OF APPEALS
                                                                                                 TYLER, TEXAS
                                                                                           5/8/2015 12:23:51 PM
                                                                                                  CATHY LUSK
                                                                                                         CLERK

                                    No. 12-14-00325-CR

 TIMOTHY CORTEZ CHOICE                        §     IN THE COURT OF APPEALS
                                                                     FILED IN
     Appellant                                §                     12th COURT OF APPEALS
                                                                         TYLER, TEXAS
                                              §
 vs.                                          §     12TH   JUDICIAL 5/8/2015
                                                                    DISTRICT 12:23:51 PM
                                                                         CATHY S. LUSK
                                              §                              Clerk
 THE STATE OF TEXAS,                          §
     Appellee                                 §     AT TYLER, TEXAS

                  MOTION FOR ACCEPTANCE OF LATE BRIEF

TO THE HONORABLE COURT:

       Now comes Austin Reeve Jackson, counsel for Appellant in the above entitled and

numbered cause, and makes this Motion, and for good cause shows the following:

                                              I.

       Appellant’s brief in this matter was due on 28 April 2015 and is being filed

concurrently with this motion. No prior extensions have been requested.

                                              II.

       While working on this case counsel has also been working on approximately 50

open appellate cases in this and other courts to which he has been appointed by Smith

County. This has included investigating motions for new trials (looking for and talking

with potential witnesses, jail and office visits with new appellate appointments, trial court

appearances for the same), requests for and reviews of reporter’s and clerk’s records,

research, briefing, review of opinions, investigation of potential PDR issues, etc. While

not all of these seventy or so cases have required significant attention from counsel

during this time, many of them have which ahs resulted form counsel having been able to

devote the full attention necessary to this case prior to today’s date.
       Further, while working on this brief, counsel has also been preparing for and

attending plea and trial settings in multiple cases in state and federal courts.

       Because of this, counsel was delayed in completing his brief in this matter.

                                              II.

       No prior extensions have been requested and it is respectfully prayed that, in the

interest of justice, the Court accept the brief filed with this motion.

       WHEREFORE, PREMISES CONSIDERED, undersigned counsel respectfully

prays that, in accordance with the applicable law, the Court grant this Motion and accept

his brief in this matter.

                                            Respectfully submitted,

                                            /s/Austin Reeve Jackson
                                            Texas Bar No. 24046139
                                            112 East Line, Suite 310
                                            Tyler, TX 75702
                                            Telephone: (903) 595-6070
                                            Facsimile: (866) 387-0152




                              CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the above and foregoing document

was served on counsel for the State by facsimile concurrently with its filing.

                                            /s/Austin Reeve Jackson